DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on April 07, 2021 has been considered and entered.
Accordingly, claims 1-18 are pending in this application. Claim 13 is currently amended; claims 1-12 and 14-18 are previously presented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “the filter being configured to” in lines 5-6. It is unclear whether the act or configuring the filter or the configuration of the filter is being claimed. Perhaps applicant may want to recite “the filter is configured to” instead.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12, and 14-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under the Alice Framework Step 1, claims 1-12, and 14-18 recite a series of steps and, therefore, is a process.
Under the Alice Framework Step 2A prong 1, claim 1 recites the limitations “filtering the measurement signal to obtain a filtered measurement signal by filtering the measurement signal […]”, and “determining the variance of the measurement signal based on the filtered measurement signal”.
The above limitations amount to processing mathematical calculations to generate an output in response to given inputs and falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim is directed to recite an abstract idea.
Under the Alice Framework step 2A prong 2, the claim recites three additional elements - a high-pass filter, a low-pass filter, and receiving the measurement signal from a sensor. The additional element of “receiving” is merely adding insignificant extra-solution activity, i.e. data gathering to obtain the input subjected to the mathematical calculation. The additional elements of a high-pass filter, and a low-pass filter amounts to no more than recite the words “apply it” and do not serve to integrate the judicial exception into a practical application. Accordingly, the claim is not integrated into a practical application.
Under the Alice Framework step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “receiving” is merely adding insignificant extra-solution activity, i.e. data gathering. The additional elements of a high-pass filter and a low-pass filter amount to no more than recite the words “apply it” and invoke a digital component merely as a tool to perform the mathematical calculation. Further, the insignificant extra-
Under the Alice Framework step 2A prong 1, claims 2-8, 11-12, and 14-18 recite further steps and configurations for measuring the variance of an input signal and falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claims are directed to recite an abstract idea. 
Under the Alice Framework step 2A prong 2, claims 2-4, 6-8, 11-12, and 14-18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claim 5 recites one additional element - providing the variance of the measurement signal to a Kalman filter configured to fuse the measurement signal with a further input signal. The additional element of “providing” is merely adding insignificant extra-solution activity, i.e. data gathering. Accordingly, the claims are not integrated into a practical application.
	Under the Alice Framework step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, claims 2-4, 6-8, 11-12, and 14-18 do not recite additional elements. The additional element of “providing” in claim 5 is merely adding insignificant extra-solution activity, i.e. data gathering. Further, the insignificant extra-solution activity of receiving inputs for a computation is well-understood, routine and conventional activity. See MPEP 2106.04(d)(II) which states that the courts have recognized that providing or transmitting data as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner.
Accordingly, the claims do not amount to significantly more than the abstract idea.
	Under the Alice Framework Step 2A prong 1, claim 9 recites the limitations “filtering the measurement signal to obtain a filtered measurement signal by filtering the measurement signal […]”, 
	The above limitations amount to processing mathematical calculations to generate an output in response to given inputs and falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim is directed to recite an abstract idea.
Under the Alice Framework Step 2A prong 2, claim 9 recites four additional elements – receiving, […], a measurement signal from a sensor as a first input signal and a variance of the measurement signal as a second input signal, a high-pass filter, a low-pass filter, and the Kalman filter. The additional element of “receiving” is merely adding insignificant extra-solution activity, i.e. data gathering to the judicial exception. The additional elements of a high-pass filter, a low-pass filter, and the Kalman filter amount to no more than recite the words “apply it” and do not serve to integrate the judicial exception into a practical application. Accordingly, the claim is not integrated into a practical application.
Under the Alice Framework Step 2B, claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, additional element of “receiving” amounts to mere data gathering. The additional elements a high-pass filter, a low-pass filter, and the Kalman filter amount to no more than recite the words “apply it” and invoke a digital component merely as a tool to perform the mathematical calculation. Accordingly, the claim does not amount to significantly more than the abstract idea. Further, the insignificant extra-solution activity of receiving inputs for a computation is well-understood, routine and conventional activity. See MPEP 2106.04(d)(II) which states that the courts have recognized that receiving data as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner. Accordingly, the claim does not amount to significantly more than the abstract idea.

Under the Alice Framework Step 2A prong 2 and step 2B, claim 10 does not include additional elements that requires further analysis. Accordingly, the claim is directed to recite an abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US-PGPUB 20010029421 A1), hereinafter Watanabe, in view of Takaoka (US-PGPUB 20110066377 A1).
Regarding claim 1, Watanabe teaches a method for measuring a variance in a measurement signal, the method comprising:
receiving the measurement signal from a sensor (Watanabe Fig. 2 signal from the vehicle wheel speed sensors 5-8 are received by the ECU40 and paragraph [0048] “With reference to FIG. 2, a vehicle wheel speed calculation block A1 receives the output signals from the vehicle wheel speed sensors 5-8”);
filtering  the measurement signal to obtain a filtered measurement signal by filtering the measurement signal first with a high pass filter […]; and (Watanabe Fig. 3 step 140 and page 5 paragraph [0055] “high-pass filtering process to extract high-frequency component”); and
determining the variance of the measurement signal based on the filtered measurement signal (Watanabe Fig. 3 step 150 and paragraph [0056]).
Watanabe does not teach filtering the measurement signal using a high pass filter to obtain a filtered measurement signal by filtering the measurement signal first with a high pass filter and subsequently with a low pass filter.
However, on the same field of endeavor, Takaoka teaches an apparatus and a method for calculating velocity. The velocity calculator includes a data acquirer for acquiring acceleration data AD supplied by an acceleration sensor, a high-pass filter that removes direct-current components from the acceleration data AD to generate acceleration data AD1, a low-pass filter for low-pass filtering the acceleration data AD1 supplied by the high-pass filter to generate acceleration data AD2, and a velocity calculating section that performs velocity calculation using the acceleration data AD2 (Takaoka Fig. 8 and paragraphs [0105-0109]. Further, Takaoka teaches that the velocity calculation section may also calculate the variance of the acceleration data AD2 which are supplied by the low-pass filter (Takaoka paragraph [0285]).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the method of Watanabe using Takaoka and include a low-pass filter in the filter block A6a of Watanabe Figure 2 for low-pass filtering the resultant vehicle wheel accelerations generated by high-pass filtering the vehicle wheel acceleration before performing the variance calculation step consistent with Figure 8 of Takaoka in which data generated by the high-pass filtering step is subjected to a subsequent low-pass filtering step before performing the variance or velocity calculation.
	The motivation to do so is to remove undesirable higher frequency components such as frequency components generated by support structure in which the sensor is mounted that are detected by the sensor (Takaoka paragraphs [0136-0138]). 


Regarding claim 6, Watanabe as modified in view Takaoka teaches all the limitations of claim 1 as stated above. Further, Watanabe as modified in view Takaoka teaches wherein cutoff frequencies of at least one of the high-pass filter and the low-pass filter are based on a frequency at which information relevant to a measurement task is still present in the measurement signal (Watanabe page 6 paragraph [0061] lines 7-9 “For example, the filter coefficients A0, A1, A2, B0, and B1 are prechosen to extract components in a frequency band extending above a specific value in the range of 20 to 30 Hz”).

Regarding claim 7, Watanabe as modified in view Takaoka teaches all the limitations of claim 1 as stated above. Further, Watanabe as modified in view Takaoka teaches the determining of the variance further comprising:
calculating the variance using at least one of a running calculation, a running mean, and a running mean of a sum of squares (Watanabe Fig 6 step 240, page 6 paragraph [0063-0064] and page 6 equation 2 variance calculation using running mean of sum of squares of “n” samples).

Regarding claim 8, Watanabe as modified in view of Takaoka teaches all the limitations of claim 1 as stated above.
 the determining of the variance further comprising: filtering a running mean value.
However, Takaoka teaches a third filtering step to smoothed out the processed data signal calculated by the velocity calculating section to produce a smoothed output data (Takaoka Fig. 8 and paragraph [0110, 0168-0170]). Further, Takaoka teaches the system may perform moving average filtering on acceleration data in addition to high-pass filtering and low-pass filtering (Takaoka paragraph [0291]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the method of Watanabe using Takaoka and include an additional step of low-pass filtering or smoothing the running mean value to produce a smoothed value.
The motivation to do so is to perform smoothing or noise filtering on the data calculated by the variance calculation block (Takaoka paragraph [0068]).
Therefore, the combination of Watanabe as modified in view of Takaoka teaches the determining of the variance further comprising: filtering a running mean value.

Regarding claim 11, Watanabe as modified in view of Takaoka teaches all the limitations of claim 1 as stated above. Further, Watanabe as modified in view of Takaoka teaches wherein the method is executed by a non- transitory computer program (Watanabe page 4 paragraph [0047] the ECU includes a microcomputer having a CPU, and operates in accordance with a program).

Regarding claim 12, Watanabe as modified in view of Takaoka teaches all the limitations of claim 11 as stated above. Further, Watanabe as modified in view of Takaoka teaches wherein the non-transitory computer program is stored on a computer-readable storage medium (Watanabe page 4 paragraph [0047] the program is stored in the microcomputer’s ROM).

Regarding claim 13, it is directed to a device for practicing the method of claim 1. Watanabe as modified in view of Takaoka teaches all the limitations of claim 1 as stated above. Further, Watanabe as modified in view of Takaoka teaches a device for measuring a variance of a measurement signal, the device comprising:
an input configured to receive the measurement signal from a sensor (Watanabe Fig. 1 and paragraph [0047] input – input/output interface; “The I/0 interface is electrically connected to the vehicle wheel speed sensors 5-8. The I/0 interface receives the output signals from the vehicle wheel speed sensors 5-8); and
a filter having a high pass filter and a low pass filter, the filter being configured
to (i) obtain a filtered measurement signal by filtering the measurement signal first with the high pass filter and subsequently with the low pass filter and (ii) determine the variance based on the filtered measurement signal (Watanabe Fig. 1-3 and paragraphs [0049, 0055], filter – filter block A6a. See also claim 1 analysis for modifying the filter block A6a to include a low-pass filter for a low-pass filtering step subsequent to the high-pass filtering step). The motivation to combine is the same as claim 1.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Takaoka as applied to claim 6 above, and further in view of Yamaura (US Patent No. 6,266,602 B1).
Regarding claim 17, Watanabe as modified in view of Takaoka teaches all the limitations of claim 6 as stated above.  Further, Watanabe teaches an example cutoff frequency of the high-pass filter of 20Hz to 30 Hz (Watanabe paragraph [0061]). 
Watanabe does not explicitly teach wherein the cutoff frequencies are located between 2 Hz and 20 Hz.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the method of Watanabe in view of Takaoka using Yamaura and modify the high-pass filter to have a cutoff frequency of 10 Hz. Modifying the cutoff frequency of the high-pass filter from 20Hz-30Hz to 10 Hz will not change the function of the high-pass filter as it will still be able to pass signals at a frequency above 20Hz-30Hz.
The motivation to do is to pass signals at a frequency above the predetermined cutoff frequency of 10 Hz and attenuate signals with a frequency below the predetermined cutoff frequency of 10 Hz (Yamaura col 11 lines 32-42).
Therefore, the combination of Watanabe as modified in view of Takaoka and Yamaura teaches wherein the cutoff frequencies are located between 2 Hz and 20 Hz.

Regarding claim 18, Watanabe as modified in view of Takaoka and Yamaura teaches all the limitations of claim 17 as stated above. Further, Watanabe as modified in view of Takaoka and Yamaura teaches wherein the cutoff frequencies are located at 5 Hz and 10 Hz (Yamaura col 11 lines 32-42; see also claim 17 analysis. The motivation to combine is the same as claim 17).

Claims 2-3, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Takaoka as applied to claim 1 above, and further in view of Mandal et al. (NPL – “Design of optimal linear phase FIR high pass filter using craziness based particle swarm optimization technique”).

Watanabe does not explicitly teach wherein the high-pass filter is a linear phase filter.
However, on the same field of endeavor, Mandal teaches that there are two main types of filter algorithms which are Finite Response Filter (FIR) and Infinite Response Filter (IIR). Mandal also teaches the advantages and disadvantages of both types of filter and discloses that FIR filter is an attractive choice because of ease of design and stability. Mandal also teaches that FIR filter can be guaranteed to have a linear phase by designing the filter taps to be symmetrical about the center tap position. Further, Mandal teaches a high-pass FIR filter design (Mandal page 84 left col lines 9-26 and Section 2).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the method of Watanabe in view of Takaoka using Mandal and use a linear phase FIR high-pass filter for high-pass filtering the vehicle-wheel acceleration.
The motivation to do is because FIR filters are known to have many desirable features such as guaranteed stability, the possibility of exact linear phase characteristic at all frequencies and digital implementation as non-recursive structures (Mandal page 84 left col lines 22-26).
Therefore, the combination of Watanabe as modified in view of Takaoka and Mandal teaches a high-pass filter wherein the high-pass filter is a linear phase filter.

Regarding claim 3, Watanabe as modified in view of Takaoka and Mandal teaches all the limitations of claim 2 as stated above. Further, Watanabe as modified in view of Takaoka and Mandal teaches wherein coefficients of the high-pass filter are dependent on a sampling rate with which the measurement signal is detected (Watanabe paragraphs [0060-0061] “For example, the filter coefficients A0, A1, A2, B0, and B1 are prechosen to extract components in a frequency band extending above a specific value in the range of 20 to 30 Hz”).  

Regarding claim 14, Watanabe as modified in view of Takaoka and Mandal teaches all the limitations of claim 2 as stated above. Further, Watanabe as modified in view of Takaoka and Mandal teaches wherein the high-pass filter is a Finite Impulse Response filter (Mandal page 84 left col lines 9-26 and Section 2; see also claim 2 analysis. The motivation to combination to combine is the same as claim 2).  

Claims 5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lipp (U.S. Patent No. 7,209,938 B2) in view of Watanabe as modified in view of Takaoka as applied to claim 1 above.
Regarding claim 9, it is directed to a method for data fusion. Lipp teaches a method comprising:
receiving, with the Kalman filter, a measurement signal from a sensor as a first input signal  and a variance of the measurement signal as a second input signal, wherein the variance of the measurement signal is measured by (i) […], and (ii) determining the variance […] (Lipp Fig. 1 measurement signal as a first input signal – measured quantity z[n]; variance of the measurement signal as second input signal – measurement(s)’ variance estimate                         
                            
                                
                                    R
                                
                                ^
                            
                        
                    ; determining the variance – variance estimator estimates the variance of the measurement signal); and
fusing the measurement signal with at least one third input signal using the Kalman filter (Lipp Fig. 1 at least one third input signal – input u[n]).  
Lipp does not teach wherein the variance of the measurement signal is measured by (i) filtering the measurement signal to obtain a filtered measurement signal by filtering the measurement signal first with a high pass filter and subsequently with a low pass filter, and (ii) determining the variance of the measurement signal based on the filtered measurement signal.
However, Watanabe as modified in view of Takaoka teaches a method for measuring the variance of a measurement signal which includes the steps of (i) filtering the measurement signal to 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the method of Lipp using the combination of Watanabe in view of Takaoka and include a high-pass filter then a low-pass filter for filtering the measured quantity z[n] before the variance estimator such that the input to the variance estimator is the filtered measurement signal.
The motivation to do so is to extract only frequency components in a prescribed frequency band (Watanabe page 6 left col lines 1-3).
Therefore, the combination of Lipp as modified in view of Watanabe and Takaoka teaches a method for data fusion using a Kalman filter, the method comprising receiving, with the Kalman filter, a measurement signal from a sensor as a first input signal and a variance of the measurement signal as a second input signal, wherein the variance of the measurement signal is measured by (i) filtering the measurement signal using a high pass filter to obtain a filtered measurement signal by filtering the measurement signal first with a high pass filter and subsequently with a low pass filter, and (ii) determining the variance of the measurement signal based on the filtered measurement signal; and fusing the measurement signal with at least one third input signal using the Kalman filter.

Regarding claim 10, Lipp as modified by Watanabe and Takaoka teaches all the limitations of claim 9 as stated above. Further, Lipp as modified by Watanabe and Takaoka teaches wherein the variance is measured outside of the Kalman filter (Lipp Fig. 1 shows the variance measurement or estimation is performed outside of the Kalman filter).

providing the variance of the measurement signal to a Kalman filter configured to fuse the measurement signal with a further input signal (Lipp Fig. 1 shows the variance is fed to the Kalman filter to fuse the signal with the input signal. See also claim 9 analysis).

Claims 4 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Takaoka and Mandal as applied to claim 2 above, and further in view of Smith1 (NPL – “Introduction to Digital Filters: With Audio Applications”).
Regarding claim 4, Watanabe as modified in view of Takaoka and Mandal teaches all the limitations of claims 2, 14, and 18 as stated above. Further, Watanabe as modified in view of Takaoka and Mandal teaches adapting a group delay of the high-pass filter to a delay in the variance relevant to a measurement task (Watanabe Fig. 6 step 210, Fig. 13 step 710, and paragraphs [0065, and 0106] the variance calculation includes a step which checks if a predetermined time period has elapsed since the last execution of the partial variance summation step. Further, Chapter 8 of Smith provides a derivation of a formula to calculate the filter group delay as a response based on the input signal).

Regarding claim 15, Watanabe as modified in view of Takaoka and Mandal teaches all the limitations of claim 4 as stated above. Further, Watanabe teaches adapting the group delay to be between 50 ms and 100 ms (with the modification to the high-pass filter to be a linear phase FIR high-pass filter, the modification to the cutoff frequency of the high-pass filter to be 10 Hz and the cutoff frequency of the low-pass filter to be 5 Hz, and the modification to the filter coefficients, the group 

Regarding claim 16, Watanabe as modified in view of Takaoka and Mandal teaches all the limitations of claim 15 as stated above. Further, Watanabe teaches adapting the group delay to be 80 ms (See claim 15 analysis).
Response to Arguments
In view of applicant’s amendment and argument, the 35 U.S.C. 112(a) rejection of claim 13, the objection to the drawings and the specification has been withdrawn.
Applicant’s arguments filed 04/07/2021, see remarks pages 9-15 with respect to the 35 U.S.C. 101 rejection of claims 1-12 and 14-18 and the 35 U.S.C. 103 rejection of claims 1-18 have been fully considered but they are not persuasive.
In response to applicant’s argument with respect to the 35 U.S.C. 101 rejection of claims 1-12 and 14-18, applicant argues that in step 2A prong two of the 101 analysis, the judicial exception is integrated into practical application because even if claims 1-12 and 14-18 recite an abstract idea, the claims are not directed to an abstract idea because they recite additional limitations (i.e., a sensor, a high pass filter, and a low-pass filter) that integrate the abstract idea into a practical application of processing a measurement signal of a sensor, and provide a clear improvement to signal processing technology, particularly as applied to sensor data fusion. Examiner respectfully disagrees. As discussed above (see 101 analysis), the additional elements of a high-pass filter, and a low-pass filter amounts to no more than recite the words “apply it” and do not serve to integrate the judicial exception into a practical application. The additional limitation of “a sensor” merely describes where the signal that is subject to the mathematical calculation is generated. 


With respect to part A, examiner agrees. Watanabe does not teach using a low-pass filter subsequent to high-pass filtering the measurement signal and before determining the variance. 
With respect to part B, examiner respectfully disagrees. Although examiner agrees that Yamaura teaches a different method for determining bad road condition and does not perform a variance calculation, the method of Watanabe and Yamaura are directed to a similar problem, and Yamaura does not teach away from using a low-pass filter. Further, a person of ordinary skill in the art would look at the advantage of using a low-pass filter as taught by Yamaura and would incorporate the use of a low-pass filter to improve on the method of Watanabe. However, upon reconsideration, Yamaura does not explicitly teach low-pass filtering a signal that was previously been subjected to a high-pass filtering step. Yamaura teaches high-pass filtering a measurement signal and subsequently performing low-pass filtering on the same measurement signal. Examiner would like to note that the claim does not require the subsequent low-pass filtering step to be performed on the high-pass filtered resultant signal that is generated after high-pass filtering the measurement or original signal. However, the ground of rejection has been modified in view of a different interpretation and previously cited prior art which explicitly teaches low-pass filtering a signal that was previously been subjected to a high-pass filtering step.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLO C WAJE whose telephone number is (571)272-5767.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767



/Aimee Li/Supervisory Patent Examiner, Art Unit 2183                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The reference to Smith is only used to provide details regarding derivation of the group delay as a filter response to an input signal.